Citation Nr: 9903404	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-06 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $900.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1945 to June 
1946 and from April 1948 to March 1950.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of May 1996 from the Committee on Waivers and 
Compromises (Committee) from the North Little Rock, Regional 
Office (RO). 


FINDINGS OF FACT

1.  An overpayment of VA pension benefits was created in the 
amount of $2,400.00 due to failure of the veteran to report 
income.

2.  Pursuant to an award, VA reduced the amount of the 
veteran's indebtedness to $900.00.

3.  Waiver of the recovery of the remaining overpayment, in 
the amount of $900.00, was denied by the Committee due to a 
finding of bad faith on the part of the veteran.

4.  The evidence of record does not display unfair or 
deceptive dealing by the veteran in an attempt to gain 
thereby at another's expense.
 

CONCLUSION OF LAW

The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.962(b), 1.965(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  At the outset, 
the Board notes that the veteran does not contest the 
propriety of the creation or amount of overpayment designated 
by VA.  He essentially argues that he is entitled to waiver 
of recovery of the overpayment, based on the grounds that he 
did not act in bad faith or attempt to defraud the 
government. 

Under applicable law, a veteran who served in active military 
service for 90 days or more during a period of war, who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's own willful 
misconduct, is entitled to pension payable at the rate 
established by law, reduced by the veteran's annual income.  
38 U.S.C.A. § 1521 (West 1991).  For pension purposes, 
payments of any kind from any source will be counted as 
income during the 12 month annualization period in which 
received, unless specifically excluded under the provisions 
of 38 C.F.R. § 3.272 (1998).  See 38 C.F.R. § 3.271 (1998).

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1998).

The evidence of record demonstrates that the veteran was 
informed in an August 1990 letter from the RO that he met the 
physical criteria for nonservice-connected pension benefits.  
The veteran was further informed that he would have to 
provide additional information in order to determine if money 
benefits were payable.  The veteran submitted a VA Form 21-
0516-1, Improved Pension Eligibility Verification Report, in 
September 1990.  The veteran was notified in a September 1990 
letter from the RO that his income was excessive for purposes 
of payment of nonservice-connected pension benefits, and that 
if his family income is reduced in the future to notify VA.

In February 1992, the veteran submitted another VA Form 21-
0516-1, and he indicated that the only income for his family 
was $620 in monthly Social Security benefits.  The veteran 
submitted a Form 21-0516 in March 1993, and he again 
indicated that the only income for the family was $620 in 
Social Security benefits.  The RO sent the veteran a letter 
in March 1993 which informed him that he would now be 
receiving nonservice-connected pension benefits.  

According to a May 1996 decision of the Committee, the 
veteran delayed reporting the receipt of additional income 
from the Social Security Administration for his wife and two 
children.  An overpayment in the amount of $540 was created.  
The RO determined that it was reasonable to find that the 
veteran did not intentionally mislead the VA by not reporting 
the income in a timely manner.  Therefore, the Committee 
granted waiver of the recovery of the overpayment in May 
1996. 

Additionally, while the veteran reported no wages in EVR's in 
1993 and 1994, the IRS informed the VA that the veteran had 
earned income in the amount of $6,420.00 in 1993.  It was 
determined that an overpayment had been created; and the debt 
was $2,400.  The Committee denied waiver of recovery of that 
overpayment in May 1996 and informed the veteran of its 
decision.  The Committee also decided that the veteran's 
failure to report the 1993 income amounted to bad faith.  
Subsequently, the amount of the debt was reduced to $900 due 
to unreimbursed medical expenses and the adding of two 
dependents at an earlier date.  The veteran perfected the 
current appeal as to entitlement to a waiver of recovery of 
this debt.

The veteran provided testimony at a personal hearing at the 
RO in June 1997.  The veteran stated at that time that the 
unreported income was a result of a "little gospel radio 
station" he owned.  He further indicated that this radio 
station never operated at a profit.  He further suggested 
that because he reinvested the money received from the radio 
station, back into the unprofitable concern, that he believed 
that there was no need to report the income.  

The first question which must be answered is whether the 
veteran's actions represent fraud, misrepresentation or bad 
faith.  Overpayments created by retroactive reduction of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1998).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965).

The Board notes that "[t]here is no all-embracing definition 
of 'fraud' and the existence or lack of fraud is a case-
specific conclusion based on all facts in each instance."  
VAOPGC 4-85 (September 16, 1985).  The Office of the General 
Counsel has found the following definition of fraud useful:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.  
Id. (citing Black's Law Dictionary (rev. 
5th ed. 1979).

"Misrepresentation of a material fact" must be more than 
non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) 
(1998).  "Bad faith" refers to "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense."  38 C.F.R. § 1.965(b)(2) (1998).  Conduct by a 
claimant undertaken with intent to seek an unfair advantage, 
with knowledge of the likely consequences, and with resulting 
loss to the government is required for a showing of bad 
faith.  Id.

The Board notes that the veteran failed to report income 
related to a business which was allegedly losing money.  The 
Board decides that it is not altogether certain that the 
veteran intentionally misrepresented his income information.  
The fact that the veteran failed to report his income 
accurately is at most a failure to acknowledge applicable 
reporting requirements articulated in pension notification 
letters.  The Board further finds the veteran's testimony 
credible to the effect that he did not believe that he had to 
report the income because it was being directly reinvested 
back into the failing business.  The evidence of record does 
not display unfair or deceptive dealing by the veteran in an 
attempt to gain thereby at another's expense.  Nor does the 
evidence demonstrate conduct by the veteran which was 
undertaken with an intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the government, as is required for a showing of bad faith.  
The Board therefore finds sufficient balance of evidence to 
give the veteran the benefit of the doubt on this point.  
38 U.S.C.A. § 5107(b) (West 1991).  Therefore, the Board 
concludes that the veteran's actions did not constitute bad 
faith, fraud or misrepresentation and therefore, waiver of 
recovery of the overpayment of VA pension benefits is not 
precluded by law.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
benefits in the amount of $900.00 is not precluded on the 
basis of fraud, misrepresentation of a material fact, or bad 
faith on the part of the veteran. 


REMAND

In view of the above decision regarding the absence of a 
statutory bar to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $900.00, the 
issue of waiver of recovery of the overpayment must again be 
reviewed by the Committee for initial consideration of 
whether it would be against equity and good conscience to 
require repayment of the indebtedness.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:


1.  The veteran should again be furnished 
a current Financial Status Report.  The 
RO should notify the veteran that he may 
submit additional evidence, to include 
argument as to the six elements listed in 
38 C.F.R. § 1.965 (1998) in determining 
the standard of "equity and good 
conscience."  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

2.  Thereafter, the RO should 
readjudicate the veteran's waiver claim 
to determine whether collection of the 
remaining indebtedness would be contrary 
to the principles of equity and good 
conscience.  If the findings remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The purpose of this REMAND 
is to comply with all due process considerations. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 8 -
